UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4785



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES THURMAN DAUGHTIE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-6-F)


Submitted:   August 3, 2005                 Decided:   August 23, 2005


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Thurman Daughtie pled guilty without a written plea

agreement to possession with intent to distribute crack cocaine and

use of a firearm during a drug trafficking offense.                               He was

sentenced to 101 months imprisonment (41 months on the drug count

and   60   months     on   the    firearms    count,   to     run    consecutively),

followed by five years of supervised release.                        The court also

announced an identical alternative sentence pursuant to United

States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order), opinion

issued by 381 F.3d 316 (4th Cir. 2004) (en banc), vacated, 125 S.

Ct. 1051 (2005).        Daughtie appeals his sentence on the drug count,

contending that the judicially enhanced guidelines sentence was

imposed in violation of the Sixth Amendment under United States v.

Booker,    125   S.    Ct.   738    (2005).      We    find    that,    because      the

alternative discretionary sentence was identical to the sentence

imposed under the federal sentencing guidelines as they existed at

the time, any error in the imposition of Daughtie’s sentence was

harmless.    See Booker, 125 S. Ct. at 769.             Accordingly, we affirm.

We    dispense   with      oral    argument   because    the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                       - 2 -